Case: 3:14-cv-00454-WHR-MJN Doc #: 311 Filed: 06/08/20 Page: 1 of 1 PAGEID #: 20524




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

  TRESSA SHERROD, et al.,                 :
                Plaintiffs,
         v.                                     Case No. 3:14-cv-454
                                          :
  OFFICER SEAN WILLIAMS, et                     JUDGE WALTER H. RICE
  al.,
                                          :
                Defendants.




                         ORDER SETTING BRIEFING SCHEDULE




       As discussed during the conference call held on May 8, 2020, Defendant

 Wal-Mart shall file a brief on the issue of apportionment vs. setoff of liability no

 later than June 5, 2020. Plaintiffs’ response brief shall be filed no later than June

 22, 2020.



                                                                     (tp - per Judge Rice authorization after his review)
 Date: June 4, 2020
                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE
